DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 05 Nov 2021, in which claim 21 is amended to change the scope and breadth of the claim.

This application is the national stage entry of PCT/US2018/000316, filed 17 Aug 2018; and claims benefit of provisional application 62/547687, filed 18 Aug 2017.

Claims 1-23 are pending in the current application and are examined on the merits herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Remarks, filed 05 Nov 2021, with respect that claims 1-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as not being enabling for the full scope of the claim has been fully considered and is persuasive, as Applicant's remarks are persuasive that the cited art as representative of the prior art does not provide sufficient evidence or teach specific technical reasons to support a conclusion that it would require undue experimentation to make or use the full scope of 
This rejection has been withdrawn. 

Applicant’s Amendment Remarks, filed 05 Nov 2021, with respect that claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 21 clarifies the meaning of the cLogP value, and Applicant's remarks are persuasive that claim 17 are reasonably clear in view of the supporting disclosure as to the meaning of the claim terms.  
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
s 1-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623